Citation Nr: 1525749	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-32 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating greater than 50 percent for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	S.V.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1999 to September 1999 and from June 2004 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  For the entire rating period from December 28, 2012, the Veteran's PTSD with depression is characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's service-connected disabilities do not render him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  From December 28, 2012, the criteria for an increased disability rating of 70 percent for PTSD with depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.
 
2.  The criteria for entitlement to a TDIU rating have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in January 2013, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  He was provided notice of how VA assigns disability ratings and effective dates and was notified of applicable rating criteria throughout the appeal period.  The claim was most recently readjudicated in an October 2013 statement of the case.

VA has also satisfied its duty to assist. The claims folder contains VA medical records.  VA examinations dated in September 2011 and February 2013 addressed the severity of the Veteran's PTSD with depression and the February 2013 examination addressed the Veteran's employability.  The examinations of record considered the Veteran's history and set forth objective findings necessary for rating purposes.  The examinations are adequate and further examination is not needed.  The Veteran was also afforded the opportunity to testify at a Board hearing which he declined.

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.


II.  Analysis

A.  PTSD

Pertinent Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating or not.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran is in receipt of a 50 percent rating for PTSD with depression pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders. Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations;  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F. 3d 1318, 1326 (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). 

Facts and Discussion

The Veteran's predominant psychiatric symptoms as reported by him and his wife in February 2013 include mood fluctuations involving feeling very happy one moment and doubting his self worth and will to live the next, temper problems, concentration problems, poor sleep habits, and loss of motivation to do things.  The Veteran's wife also reported in February 2013 that the Veteran had had eight jobs over the past five years.  

Records show that the Veteran was initially seen for psychiatric symptoms in February 2010 due to reports from him to his ex-girlfriend that he was having suicidal thoughts and wanted to hurt himself.  VA psychiatric outpatient records from February 2010 to March 2011 show that he had issues over losing his job as well as relationship problems.  Findings during this period reveal that he had good grooming and hygiene, relevant and spontaneous speech, logical and goal-directed thought processes and relevant content.  He also had good insight and good eye contact.  His mood ranged from cheerful to neutral to depressed.  He denied suicidal ideation and reported that medication was improving his depression.  He was variously assessed as having depressive disorder, adjustment disorder with anxiety and depression, and PTSD.  He was assigned GAF scores of 60, with the exception of a score of 50 in April 2010.  

The Veteran was diagnosed at VA examinations in September 2011 and February 2013 as having PTSD and depression.  In terms of these diagnoses, the examiner in September 2011 opined that the depression was secondary to the Veteran's PTSD and that it was not possible to separate the effects of each disability.  As noted, the Veteran is service-connected disability is for PTSD with depression.  Examination findings reflect anxiety, sleep difficulty, disturbance of motivation and mood and frequent irritability.  Additional findings at the September 2011 VA examination include affective restriction, external or internal reminders, physiological reactions once a week, attempts to avoid places or talk that remind him of trauma, estrangement, foreshortened future and hypervigilance.  The severity of these symptoms was assessed as being either mild or moderate.  

In considering the Veteran's symptomatology in conjunction with the criteria for rating mental disorders under VA's Rating Schedule, the April 2011 VA examiner selected the criteria corresponding to a 10 percent rating; that is, he reported that the Veteran's occupational and social impairment was best characterized by mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The February 2013 VA examiner selected the criteria corresponding to a 50 percent rating, that is, occupational and social impairment with reduced reliability and productivity.  

As noted above, in order for the Veteran to meet the criteria for a higher, 70 percent, rating for his PTSD with depression, he must show deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  This can be shown by meeting the criteria listed under Code 9411 for a 70 percent rating, or from symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a 70 percent rating.  Mauerhan v. Principi, 16 Vet. App. at 442-43.

In specific regard to the symptoms for a 70 percent rating under Code 9411, the Veteran has demonstrated suicidal ideation.  More specifically, VA records show that he was initially treated and hospitalized in Febraury 2010 after texting his ex-girlfriend that he was having suicidal thoughts and wanted to hurt himself.  Although subsequent VA outpatient records show that he had no suicidal ideation, he and his wife reported in Feburary 2013 that he suffers from mood fluctionations including periods of doubting his self worth and will to live.  His wife noted that he had never tried to hurt himself, but that the thoughts were bad enough.  Thus, these sytmpoms reflect the Veteran's deficiens in his judgment and thinking.  Regarding his mood, as noted, the Veteran and his spouse report that he expereincines mood fluctuations and goes from being very happy one moment to being sad and mad the next.  They report that he has temper problems and VA outpatimetn records are replete with notations of his irritability.  Regarding family relations, the Vetearn was noted at the February 2013 VA emxaination to have recently married.  However, VA outpatient records show that the Veteran had a lot of stress and anxiety over relationship issues.  

As far as work deficiencies, the Veteran's spouse noted that the Veteran has held eight jobs over the past five years.  Three of his former employers for the period from 2011 to 2012 informed VA that he had been terminated from employment due to factors such as not showing up for work and falysfying his absences.  His wife explained in February 2013 that his depression prevented him from going to work, even to jobs he liked very much.  

Turning to the GAF scores, the Veteran's scores have ranged from 50 to 60 which reflects moderate to serious impairment and support the assignment of a higher, 70 percent, evaluation throughout the pendency of the claim.

The Board finds that, for the entire period from December 28, 2012, the severity of the Veteran's occupational and social impairment and symptoms due to his service-connected PTSD with depression are consistent with a higher 70 percent disability rating.  38 C.F.R. §§ 4.7.  That is, for the rating period from December 23, 2012, the Veteran's PTSD with depression has been characterized by deficiencies in most areas, including work, family relations, judgment, thinking, and mood based on the aforementioned psychiatric symptoms, more nearly approximating a 70 percent rating under Diagnostic Code 9411.

The Board has reviewed all the evidence of record, lay and medical, and finds that from December 28, 2012, the evidence has not met or more nearly approximated the criteria for a higher 100 percent disability rating for PTSD with depression.  See 38 C.F.R. § 4.130.  The record does not indicate total occupational and social impairment, due to symptoms of such a severity as described for a 100 percent evaluation for PTSD.  The September 2011 and Feburary 2013 VA examinations specifically noted that the Veteran did not have total ocupatinal and social impairment nor does the evidence show otherwise.  Rather, the Febraury 2013 VA examiner determined that he was capable of obtinaitn or maitniatn phsycial or sednarya tgfainful empleut due to the PTSD and depression.  In terms of social imparmient, the Veteran does not have total social impairment as is evident by his recent marriage in 2013 and report at the September 2011 VA examinatin that he had "quite a few friends".  For these reasons, the Board finds that the Veteran's overall psychiatric presentation was not of a severity as described for a 100 percent rating nor has he demonstrated the symptoms listed under Code 9411 for a 100 percent rating. 

The only remaining issue is whether referral for extraschedular consideration is warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD with depression are fully contemplated by the applicable rating criteria.  The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's PTSD with depression are contemplated by the ratings, which take account of both the individual symptoms and the overall impairment caused by the PTSD.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for PTSD is not warranted.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

B.  TDIU

Law and Regulations

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a). 

When a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b)

In the instant case, the Veteran meets the threshold rating criteria under 38 C.F.R. § 4.16(a) in light of the 70 percent rating assigned for his service-connected PTSD with depression.  

The next step is to determine whether the veteran is unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014). 



In determining whether a veteran is indeed unemployable, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Facts and Discussion

Based on the evidence of record, the Board finds that referral for consideration of whether TDIU is warranted on an extraschedular basis is not warranted, as the preponderance of the probative evidence is against a finding that the Veteran is unemployable on account of his service-connected PTSD with depression.  

The evidence shows that the Veteran has a high school diploma and attended one semester of community college.  It also shows that he held a variety of jobs from 2007 to 2012, including as a cook, custodian, landscaper, clerk, and maintenance worker.  He reported on his February 2013 claim for a TDIU that he last worked full time in November 2012.  Four former employers for the years 2011 and 2012 reported that the Veteran had been terminated due to such factors as not showing up for work, falsifying timesheets, and not performing assigned duties.  

Although the Veteran and his agent allege that he is unable to work on account of his psychiatric symptoms, the VA examiner in February 2013, after evaluating him and considering his work history, determined that he is capable of obtaining or maintaining physical or sedentary gainful employment due to the PTSD and depression.  He said the Veteran did exhibit social and occupational impairment as noted, but that these would not totally preclude him for physical or sedentary gainful employment.  There is no contrary medical opinion on file.  The Board has afforded greater probative value to the opinion of this VA medical professional who examined the Veteran and reviewed the claims folder, than on the belief of the Veteran and his agent that his psychiatric symptoms prevent him from working.  While the fact that the Veteran is presently unemployed has been duly noted, the relevant inquiry is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In sum, the Board finds that the evidence does not establish that the Veteran is unemployable by reason of service-connected disabilities such that referral for extraschedular consideration is required.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating greater than 50 percent for PTSD with depression is denied.

Entitlement to a TDIU is denied.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


